Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s previous election of Group I, claims 1 (in-part) and 2-5, drawn to Product I in the reply filed on 7/31/20 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
2.	Claims withdrawn:
Claims 6-20 and non-elected products (II & III) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Since the withdrawn claims are to distinct products (II & III) and cannot be rejoined, it is suggested that Applicants cancel claims 6-20 and subject matter of non-elected products II & III from claims 1-5.	
3.					Priority
Receipt is acknowledged of papers (foreign priority, CHINA 201810734180.4 07/06/2018, CHINA 201810734353.2 07/06/2018, CHINA 201910321631.6 04/22/2019) and the English translation submitted under 35 U.S.C. 119(a)-(d), is acknowledged.  
4. 	Applicants’ amendment and response filed 4/6/21 to Office Action mailed 1/22/21 is acknowledged. Claims 1 (in-apart to product I) and claims 2-5 are under consideration in this Office Action.
5.	Applicant's amendment and arguments filed 4/6/21 have been fully considered but they are not deemed to be persuasive. The reasons are discussed following the rejection(s).
6.	Any objection or rejection of record which is not expressly repeated in this Office Action has been overcome by Applicant’s response and withdrawn.
7.				New Matter Rejection
35 U.S.C. § 112, first paragraph (Written Description) 
Claims 1-5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement, first paragraph, as failing to comply with the written 
The amendment filed 12/16/20 is objected under 35 U.S.C. 132 because it introduces new matter into the disclosure (claims).  35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1, line 3, recites the phrase ‘acyl-CoA oxidase. The phrase added into the claim/specification was not part of the original specification and the invention as claimed was not envisioned or foreseen as originally filed. Claims 2-5 are included in the rejection for failing to correct the defect present in the base claim(s).
	Applicant is required to cancel the new matter in the reply to this Office Action. 
Note:	acetyl-CoA oxidase as originally claimed and acyl-CoA oxidase (as currently claimed) appears to have different functions as shown in US 20100041115 A1.
US 20100041115 A1 - acetyl-CoA oxidase (Aox) that catalyse the first .beta.-oxidation stage (see § 0007); where as the acyl-CoA oxidases are coded by the POX2, POX3, POX4 and POX5 genes and two other acyl-CoA oxidases coded by the POX1 and POX6 genes, of unknown function, and are present in the genome of Yarrowia lipolytica [§ 0012].
In view of the above reference (US 20100041115 A1), Applicants may use the prior enzyme name – viz. acetyl-CoA oxidase, instead of acyl-CoA oxidase.
	Applicants’ arguments: Applicant submits that, after reading the specification, one skilled in the art would recognize that the wording "acetyl-CoA oxidase" originally used in the specification is a clerical error and that "acyl-CoA oxidase" was intended. 
The specification, indicates throughout that the acetyl-CoA oxidase in the present application has an EC number 1.3.3.6 and is encoded by the POX4 gene, e.g. paragraphs [0009], [0015] and [0059]. In particular, it is stated in paragraph [0059] of the specification that "The POX4 gene (GenBank Accession No.: MI2160) encodes acetyl-CoA oxidase (EC 1.3.3.6) involved in the oxidation process of fatty acids and their derivatives in the fl- oxidation pathway. It is known that there are three POX genes in Candida tropicalis, POX2, Page 8 of 10 

Per the GenBank website (please refer to the attached document "M12160.pdf', a print copy of the webpage https://www.ncbi.nlm.nih.gov/nuccore/170911/), the POX4 gene with Accession Number M12160 encodes acyl-coenzyme A oxidase II. 
Also, according to the Enzyme Commission, the entry "EC 1.3.3.6" denotes Acyl- CoA oxidase (please refer to the attached document "ENZYME - 1.3.3.6 .pdf', a print copy of the webpage by searching the EC number "1.3.3.6" in the website https://enzyme.expasy.org). 
From the disclosure of the present application and the knowledge in the art, skilled persons in the art would understand that the wording "acetyl-CoA oxidase" in the specification is a clerical error, which shall be "acyl-CoA oxidase". 
Applicant therefore submits that the amendment filed on December 16, 2020 did not introduce new matter into the specification. 
Examiner’s Response: Applicants’ arguments are considered but not found to be persuasive the Accession No. M12160 as per Applicants’ submission encodes acyl-coenzyme A oxidase II (PXP-4) and not acyl-CoA oxidase as argued. Further, a clerical error can be in a place or two of the specification and the reference to the enzyme as ‘acetyl-CoA oxidase’ through the specification is not an acceptable clerical error.
The rejection is therefore maintained.
				
8.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.
9.	Claims 1-5 are objected to reciting non-elected subject matter. It is once again pointed that “Claims 1-5 reciting non-elected subject matter to products II & III be pursued in divisional applications.” 
10.	No claim is allowed. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940